Title: To Alexander Hamilton from William Polk, 20 August 1791
From: Polk, William
To: Hamilton, Alexander



Wilmington [North Carolina] August 20th. 1791
Sir

When I wrote you last from Hillsborough I suggested to you that I was doubtfull of the Instrument for stamping the Certificates for the Inspectors would not be received before it would be incumbent on me to deliver them to the different Officers. In this I have not been deceived. No such instrument has yet been received & I have delivered to the Inspectors the Certificates without Stamping. No inconvenience will I hope insue, untill such time as the instrument may arive, more especially if the Officers in the different Districts are advertised of the same.
The Collectors in more than half the Counties are appointed & am now on my rout to finish the same. The prospect is but gloomy. The lower Country have but few Stills & distill nothing but fruit, which there is none of this year and [in] the Western Counties many of the people have pulled down their Stills. Some threats have been thrown out; however, disregardless of them I have & will execute the Law with all my power. This will be handed you by Colo. Read, Inspector of Survey No. 1. To him I have committed some communications to be submitted to you, of the necessity of having Inspectors or Collectors with the powers of Inspectors at the Towns of Fayetteville Tarborough & Halifax for the greater security of the revenue & to prevent frauds.
There has [been] some charges for printing & paper already accrued & no means has been provided for the payment. Untill the first is made, which will not be before the last of January, could an order be given for draughts on the Collectors or any of them for such sums as may be wanting to satisfy these claims?
If it is admissable I would be glad to draw my Sallary from the Collector of the Customs at this place. It is contiguous or at least more so than any other in the District. If it could, I wish a form; if not I would wish to know where it is to be paid & the manner of application.
The forms of accounts & Books I have not yet recd. Indeed I have not had any information or instructions from you since Mr. Coxe’s letter of the 14th. of May.
I can never learn whether Inspectors for the Surveys No. 4 & 5 have been made by the President when passing thro’ this State or at any other time.
I have the Honor to be with   consideration your most   Obedient and very   Hbe. Servt.
Will: Polk
